123 F.2d 1016 (1941)
Jos. SCHLITZ BREWING CO., Appellant,
v.
E. A. JOHNSON and A. H. Gould, Doing Business as Chattanooga Beer Distributors, Appellees.
No. 8733.
Circuit Court of Appeals, Sixth Circuit.
November 7, 1941.
Corrigan & Backus and Francis H. Parson, all of Milwaukee, Wis., John A. Chambliss, of Chattanooga, Tenn., and Kenneth F. Webster, of Milwaukee, Wis., for appellant.
*1017 Phil B. Whitaker, W. C. Smith, and W. M. Haynes, all of Chattanooga, Tenn., for appellees.
Before HICKS, ALLEN, and MARTIN, Circuit Judges.
PER CURIAM.
It appearing from consideration of the record, oral argument and briefs in this cause that the judgment of the District Court entered on the verdict of a jury was correct, for the reasons stated by the District Court in its opinion filed on motion for judgment notwithstanding the verdict and for a new trial (33 F. Supp. 176), the judgment of the District Court is affirmed.